Detailed Office Action
	The communication dated 6/1/2022 has been entered and fully considered. Claim 2 is cancelled. Claim 3 is withdrawn from examination. Claims 1 and 3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claim 1) in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that the international preliminary report indicated that there is a unity of invention. This is not found persuasive because US is a sovereign country and unity of invention for a national stage application is governed by CFR 1.475(a) as indicated in the restriction requirement of 4/1/2022. The Examiner followed that CFR and identified shared technical features of Inventions I and II and proceeded to show that these shared technical features are not special, since they are disclosed in the cited prior art (see restriction requirement of 4/1/2022, pages 3-4).
The Applicant needs to show errors in Examiner’s identification of the shared technical features and/or how the cited prior art does not disclose these shared features. The Applicant has not done so. 
Also, Applicant’s citation of MPEP 1850 (II) regarding “broad, practical consideration of the degree of interdependence of the alternative” is exactly what the Examiner has done in the restriction requirement of 4/1/2022.
The requirement is still deemed proper and is therefore made FINAL. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because they are of a very low quality resolution and the details of the drawings such as numerals cannot be deciphered. Most of the illustrations are not legible at all and cannot be related to the description in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 recites “for detecting whether it is close to”. It is not clear what “it” refers to. There are a number of limitations recited prior to “it”. For the purpose of examination, the Examiner interprets “it” as a “mold platen” since this seems to be the most logical part.
Line 4 recites “for detecting whether it is separated”. It is not clear what “it” refers to. There are a number of limitations recited prior to “it”. For the purpose of examination, the Examiner interprets “it” as a “mold platen” since this seems to be the most logical part.
Line 3 recites “for detecting an advanced position for detecting whether it is close to”. It is not clear whether these two detections are identical. Does “advanced position” indicates that “it is close to”? or do they refer to two different situations? For the purpose of examination, the Examiner interprets them as the same.
Line 4 recites “for detecting a retreat position for detecting whether it is separated”. It is not clear whether these two detections are identical. Does “retreat position” indicates that “it is separated”? or do they refer to two different situations? For the purpose of Examination, the Examiner interprets them as the same.
Line 9 recites “a threshold value”. This limitation is already recited in line 8. Therefore, it is not clear that this is the same limitation or a different one. For the purpose of examination, the Examiner interprets them as the same.
Line 13 recites “a clamp device”. This limitation is already recited in line 6. Therefore, it is not clear that this is the same limitation or a different one. For the purpose of Examination, the Examiner interprets them as the same.
Lines 13/14 recites “a main body”. It is not clear that this limitation refers to the main body of what component. Line 12 recites a main body that is related to the control unit. Line 18 recites the main body of a mold handling device. The metes and bound of the limitation of a main body in lines 13/14 is not clear. For the purpose of examination, the Examiner interprets main body as the “mold” or “mold halves” since it appears that the detection unit monitors the status of the mold platens.
Line 20 recites “clamped state or unclamped state or other state”. The metes and bounds of “other state” is not clear. A clamp device is either clamped or unclamped. The “other state” is not defined. 
The limitation "for all the combinations" is recited in lines 24/25.  There is insufficient antecedent basis for this limitation in the claim. It is not clear as to what combination this limitation refers to.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MAGARIO (US-2002/0031567), hereinafter MAGARIO, in view of YIM (US-2003/0111772), hereinafter YIM. Note that the italicized text below are the instant claims.
Regarding claim 1, MAGARIO discloses A remote diagnostic system of a mold handling device {[abstract], [0036] note the warning message when a trouble is diagnosed}
provided with a clamp {[0015] note the clamp device 105}
for mounting at least two kinds of state detection switches among a state detection switch for detecting an advance position for detecting whether it is close to a mold, a state detection switch for detecting a retreat position for detecting whether it is separated from the mold to a limit position, a state detection switch for detecting that an output member of a clamp device has locked the mold, a state detection switch for detecting whether the output member has released the mold, a state detection switch for detecting whether a hydraulic pressure for locking a clamp rod exceeds a threshold value, and a state detection switch for detecting whether the hydraulic pressure for releasing the clamp rod exceeds a threshold value {note that a number of limitations above are optional, since only two is required, [0005] note the teaching on detection devices on the molding machine and peripheral equipment, [0015] note the clamping device that is a peripheral equipment, thus equipped with detection devices, [0019] note the teaching on the clamping keeping the mold close thus, detection of mold closing, and the clamping device opening the mold thus, detecting a retreating position, note that above, it was shown that clamping device is equipped with detection devices}.
MAGARIO discloses generic detection device and is silent on these detection devices being state detection switches.  
In the same field of endeavor that is related to injection molding, YIM discloses that the mold in the injection molding can be equipped with a limit switch to sense or detect the position of a mold half {[0025]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic clamp detection device of MAGARIO with the positions sensing switch of YIM. Note it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
MAGARIO teaches detection devices for its clamping unit and that the function of the clamping device is to close and open the mold as discussed above. Therefore, replacing this generic detection device with the position sensing switch of YIM will result in a predictable outcome since the detection works on the principal of the location and status of the mold.
Regarding the remainder limitations of claim 1, modified MAGARIO discloses wherein the remote diagnostic system, comprising: a control unit {[abstract]}, 
comprising: a main body side memory for storing an ON/OFF state of a state detection switch mounted on a clamp device together with a status of a main body, a clamping status, and time information, wherein the status of the main body includes information as to whether or not a mold handling device main body is in a mold replacement mode and the clamping status includes information as to whether the clamp device is in a clamped state or an unclamped state or other state {see 112(b) section above for the interpretation of the main body, [0019] note the clamping device closes the mold (interpreted as ON or engaged position) and opens the mold (interpreted as OFF or disengaged position or replacement, note removing the article), note that the main body is the mold, note determining appropriate time for the clamping device to be ON before opening the mold, [0025] note the internal storage of the controller (main body memory) that has, in storage, the states or conditions of the mold that include ON/OFF state of the clamp, [0005] note detection devices are located on the peripheral equipment such as clamping device};
and a main body side communication unit capable of short range wireless communication or wired communication {[0022], [0026]}; 
and a terminal device {[abstract], [0030], [0040]}, 
comprising: a terminal side memory for storing messages for diagnosing failures for all the combinations in the ON/OFF state of the state detection switch mounted on the clamp device as to each of the status of the main body and the clamping status; a terminal side communication unit for reading histories of the ON/OFF states of the state detection switch as to the main body status and the clamping status from the main body side memory by the wireless communication or the wired communication {[0005] note the mobile phone has memory, [0030], [0036] note the failure messages to the mobile phone, note allocating different type of troubles that indicates a history of data, note communication between mobile phone and host computer, [0034] note the information stored or the historical data, [0033] note the menu shown when mobile phone access the host computer}; 
and a display unit for obtaining and displaying messages corresponding to the read histories from a portable side memory {[0033], [0035] note the display on the mobile phone, [0006] note the display of the portable data terminal}.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748